J. S11031/19

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

PENNYMAC CORP.                                 IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                      v.

LUN DES GARRETT,                                     No. 1553 EDA 2018

                           Appellant


                    Appeal from the Order, April 23, 2018,
               in the Court of Common Pleas of Monroe County
                      Civil Division at No. 8505 -CV -2016


BEFORE: SHOGAN, J., MURRAY, J., AND FORD ELLIOTT, P.J.E.


JUDGMENT ORDER BY FORD ELLIOTT, P.J.E.:                 FILED JULY 16, 2019

      Lundes Garrett appeals from the April 23, 2018 order entered by the

Court of Common Pleas of Monroe County denying the following:

            (1) Defendant June Garrett's Petition to Strike
            Summary Judgment and Sheriff's Sale; (2) Defendant
            June Garrett's Petition to Intervene, Stay, and Set
            Aside Writ of Possession as to Non -Judgment Debtor
            Property; (3) Defendants Lundes Garrett and
            June Garrett's Petiton to Open and/or Strike Summary
            Judgment and Sheriff's sale, and New Matter; and
            (4) Defendant    Lundes      Garrett's    Motion     for
            Reconsideration.

Trial court statement, 7/13/18 at 1 n.1. For the following reasons, we dismiss

appellant's appeal.

      The record reflects that following the entering of the trial court's

April 23, 2018 order, appellant filed a timely notice of appeal to this court on

May 21, 2018. On May 25, 2018, the trial court ordered appellant to file a
J. S11031/19

concise   statement    of errors    complained   of on   appeal   pursuant to

Pa.R.A.P. 1925(b).    Appellant timely complied on June 12, 2018. The trial

court filed a statement pursuant to Pa.R.A.P. 1925(a) on July 13, 2018.

      In the present appeal, appellant raises 15 issues for our review. (See

appellant's brief at 12-14.) Appellant devotes a majority of his argument to

assail the mortgage foreclosure executed on the property at issue-a matter

that has already been litigated before, and adjudicated by this court. See

.7P Morgan Chase Bank v. Garrett, 105 A.3d 791 (Pa.Super. 2014)
(unpublished memorandum).          We will not allocate any additional further
judicial time or resources for appellant to continue to repeat arguments that

have already been addressed by this court.       Additionally, we bar appellant

from continuing to raise either the same or related claims without leave of

court. Pa.R.Civ.P. 233.1(c).

      We, therefore, dismiss appellant's appeal without prejudice to appellee

to seek relief from the trial court relating to costs incurred in defending this

appeal.

     Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn,
Prothonotary

Date: 7/16/19


                                       -2